Title: James Leitch to Thomas Jefferson, 13 October 1812
From: Leitch, James
To: Jefferson, Thomas


          Sir, Charlottesville Octr 13th 1812 
          A few day since I recd a note from you requesting me to let you know when I should go to the North I did not determine fully on going Untill Sunday last & this is the first Opportunity I have had of informing you, I purpose starting in the Morning to Baltimore perhaps further—should you want anythings from there I will with pleasure procure them for you Or any services I can render you you may freely Command
          respectfully your Obld. FriendJas Leitch
        